DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Background
The claim amendments in the Applicant’s Response to Non-Final Office Action filed on 05/27/22 have been entered.
According to the Response, claims 1-26 were pending.  Claims 1, 7-11, 13-15, 21, 22, 25, and 26 have been amended.  Claims 3, 4, 16-18, 23, and 24 have been canceled.  Claim 27-46 have been added.  Therefore, claims 1, 2, 5-15, 19-22, and 25-46 are now pending.
Response to Arguments
The Applicant’s arguments with respect to rejection of claims under § 102(a)(1) and § 103 have been fully considered in view of recent amendments and are persuasive.  Therefore, the prior art-based rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5-15, 19-22, and 25-46 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on a semi-autonomous processing system for sorting objects in an order fulfillment center and recites, in part, “a manual workstation area including a movable chair arranged between the the detection area and the at least two transport systems, wherein the movable chair is actively moved to turn toward a designated chute that leads to one of the at least two transport systems responsive to the perception data from at least one of the perception units that is representative of an identity of the object.”  These limitations either individually or in combination when considering the claim as a whole were not found in the prior art.  
The closest prior art is US Pub. No. 2004/0195320 to Ramsager which discloses a sorting system for sorting items or parcels through a manual workstation where items are loaded onto conveyor systems and transported further downstream in a warehouse.  However, Ramsager does not teach or suggest, for example, a movable chair in the manual workstation configured to move toward a designated chute based on parcel data derived from images captured by an imaging tracking system.  Therefore, claim 1 is allowable as well as any claims 2 and 5-14 depending therefrom.
Secondly, independent claims 15 and 22 are allowable as each one recites claim features similar to those above in claim 1. Claims 19-21 and 25, 26, 45, and 46 are allowable as they depend from claims 15 and 22 respectively.
Thirdly, independent claim 27 is on a semi-autonomous processing system and recites, in part, “wherein the plurality of destination stations associated with each of the at least two transport systems is provided as two rows of bins or boxes on either side of each transport system, wherein each row of the plurality of bins or boxes is provided on an input conveyor among the plurality of input conveyors, and wherein each input conveyor is gravity biased to urge the plurality of bins or boxes to one side of the plurality of input conveyors.”  These limitations either individually or in combination when considering the claim as a whole were not found in the prior art.  Therefore, claim 27 is allowable as well as claims 28-35 which depend therefrom.
Furthermore, independent claim 36 is allowable as it recites claim features similar to those above in claim 27. Claims 37-44 are allowable as they depend from claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655